internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to plr-126709-02 cc psi b2 date date legend x a state date dear this responds to your letter dated date submitted by you as x’s general_partner requesting permission to revoke an election made pursuant to sec_761 of the internal_revenue_code that was intended to exclude x from subchapter_k of chapter of the code the information submitted states that x is a state limited_partnership on date x sent an election to the appropriate service_center the election stated that x qualified as an investment_partnership under sec_1_761-2 of the income_tax regulations and was electing to exclude itself from subchapter_k pursuant to sec_761 x requests permission to revoke that election sec_761 provides that under regulations the secretary may at the election of all the members of an unincorporated organization exclude such organization from the application of all or part of subchapter_k if it is availed of for investment purposes only and not for the active_conduct of a business if the income of the members of the organization may be adequately determined without the computation of partnership taxable_income plr-126709-02 sec_1_761-2 provides that an unincorporated organization described in sec_1_761-2 may be excluded from the application of all or a part of the provisions of subchapter_k such organization must be availed of for investment purposes only and not for the active_conduct of a business the members of such organization must be able to compute their income without the necessity of computing partnership taxable_income any syndicate group pool or joint_venture which is classifiable as an association or any group operating under an agreement which creates an organization classifiable as an association does not fall within these provisions sec_1_761-2 provides that where the participants in the joint purchase retention sale_or_exchange of investment property-- i own the property as coowners ii reserve the right separately to take or dispose_of their shares of any property acquired or retained and iii do not actively conduct business or irrevocably authorize some person or persons acting in a representative capacity to purchase sell or exchange such investment_property although each separate participant may delegate authority to purchase sell or exchange his share of any such investment_property for the time being for his account but not for a period of more than a year then such group may be excluded from the application of the provisions of subchapter_k under the rules set forth in paragraph b of this section the members of a limited_partnership own an interest in the partnership they are not coowners of the property owned by the partnership and therefore x is not an organization described in sec_1_761-2 based solely on the facts submitted and the representations made we conclude that x’s election was not valid because x did not meet the requirement set forth in sec_1_761-2 that the participants own the property as coowners therefore x is subject_to subchapter_k and is required to file as a partnership for federal tax purposes except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely j thomas hines chief branch associate chief_counsel passthroughs and special industries
